      Case 2:20-cv-02830-LMA-MBN Document 24 Filed 03/31/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

THERESA SCHULTZ                             *       CIVIL ACTION: 20-CV-02830
                                            *
                                            *
VERSUS                                      *
                                            *       JUDGE LANCE AFRICK
                                            *
ROUSES ENTERPRISES, LLC                     *
                                            *
                                            *       MAG. MICHAEL B. MORTH


                     PLAINTIFF’S WITNESS AND EXHIBIT LISTS

       NOW INTO COURT, through undersigned counsel, comes plaintiff, THERESA

SCHULTZ, who may/will call the following witnesses at trial:

   1. Theresa Schultz; will be called
      430 Howard St.
      Wiggins, MS 39577

   2. Schultz’s treating health care providers at Slidell Memorial Hospital, may be called;
      1001 Gause Blvd.
      Slidell, LA 70458

   3. Schultz’s treating health care providers at Louisiana Hand to Shoulder Center, including
      but not limited to Dr. Blane Sessions; will be called
      601 River Highlands Blvd., Suite 200
      Covington, LA 70433

   4. Schultz’s treating health care providers at Avala Hospital (f/k/a Fairway Medical Surgical
      Hospital); will be called
      67252 Industry Ln.
      Covington, LA 70433

   5. Schultz’s treating health care providers at Advanced Pain Institute including but not
      limited to Dr. Ann Conn; will be called
      42131 Veterans Blvd., #100
      Hammond, LA 70403

   6. Any additional treating health care provider(s) whom Schultz sees after the date of these
      lists; may be called.


                                                1
  Case 2:20-cv-02830-LMA-MBN Document 24 Filed 03/31/21 Page 2 of 5




7. Employees/Agents/Representatives of Rouse’s Enterprises, LLC, including but not
   limited the individuals named below; may be called.
   1301 St. Mary St.
   Thibodaux, LA 70301

8. All persons who witnessed Schultz’s December 28, 2019 fall at Rouse’s store #31; may
   be called;

9. Schultz’s treating health care providers at Accelerated Hand Solutions, including but not
   limited to those persons listed in the medical records which are in defendant’s possession;
   will be called;
   7047 Highway 190 E. Service Rd.
   Covington, LA 70433

10. All witnesses identified by any other party to this suit; may be called;

11. Mr. Keith Moulliet, may be called;

12. Mr. Jeffrey Cathcart, may be called;

13. A corporate representative of International Wine and Spirits including but not limited to
    those listed below; may be called;

14. Jack Guess, former/current liquor manager for Rouses; may be called.

15. Roger Nelson, Former/current Store manager at Rouses #31; may be called.

16. Frank (last name unknown), works/worked in pricing at Rouses #31, may be called.

17. Malcolm Landry, may be called;

18. Guy Pennsion, former/current store manager at Rouses #37, may be called;

19. Alton Johnson, former/current store manager at Rouses #22, may be called;

20. Ronda McGraw, former/current liquor manager at Rouses #20, may be called;

21. Shannon Favorite; former/current receiving manager at Rouses #37; may be called;

22. Donnie McDowall; former store manager (now potentially at Rouses corporate office) of
    Rouses #32, may be called;

23. William Manchot, may be called;

24. Brenda Hart, owner of The Wine Seller’s and Habano’s, may be called;



                                              2
  Case 2:20-cv-02830-LMA-MBN Document 24 Filed 03/31/21 Page 3 of 5




25. Charles Schultz, husband of plaintiff, may be called;

26. Lauren Tracy, beer manager at Acquistapace, may be called;

27. Amber Bourge, accounting assistant at International Wine and Spirits

28. David Paternoster, may be called;

29. Any person identified in any written discovery response by either party or in any
    deposition; may be called;

30. Any witnesses necessary to introduce/authenticate any exhibits; will be called.

31. Any witnesses necessary for rebuttal purposes; will be called

32. Dr. Lacy Sapp; expert witness, life care planner; will be called.

33. Any other person that is identified during the discovery process who has knowledge or
    information reasonably calculated to lead to the discovery of admissible evidence; may
    be called;

                                      EXHIBIT LIST

1. Any incident or accident report produced by any employee/agent/representative of

   Rouse’s that discusses, addresses, or is related to the Fall

2. All prior or future incident reports regarding any personal injury at the Rouse’s where the

   Fall occurred and any other Rouses Supermarkets

3. Any employee handbook/manual/guidelines regarding the placing of stock in Rouses

   Supermarkets.

4. Certified copy of any applicable insurance policy

5. Any witness statements and any written reports

6. Certified copies of all of Schultz’s medical records and billing from Slidell Memorial

   Hospital

7. Certified copies of all of Schultz’s medical records and billing from Louisiana Hand to

   Shoulder Center / Dr. Blane Sessions

                                             3
     Case 2:20-cv-02830-LMA-MBN Document 24 Filed 03/31/21 Page 4 of 5




   8. Certified copies of all of Schultz’s medical records and billing from Avala Hospital (f/k/a

      Fairway Medical Surgical Hospital)

   9. Certified copies of all of Schultz’s medical records and billing from Advanced Pain

      Institute / Dr. Ann Conn

   10. Certified copies of all of Schultz’s medical records and billing from Accelerated Hand

      Solutions

   11. Certified copies of all of Schultz’s medical records and billing from any other medical

      providers seen by Schultz for injuries arising out of her December 30, 2019 fall

   12. Any and all expert reports obtained by any party, including but not limited to the original

      and supplemental expert reports and exhibits of Dr. Lacy Sapp

   13. Any statements made/reported to Rouse’s by Schultz

   14. Diagrams/schematics of the area in or around the scene of the Fall

   15. All video footage of the fall location from five days prior, during, and five days after the

      fall

   16. All discovery (including medical and incident reports) produced by any party in this

      matter

   17. All depositions taken in this matter

   18. All documents and things produced and/or made available for inspection by any other

      party during discovery in this matter

   19. Any document(s) produced in response to a subpoena

   20. All documents and things attached as exhibits to any pleading in this matter

      Plaintiff reserves her right to supplement and/or amend these lists as discovery is

ongoing.



                                                4
      Case 2:20-cv-02830-LMA-MBN Document 24 Filed 03/31/21 Page 5 of 5




                                                 Respectfully Submitted,

                                                 /s/ Seth Smiley
                                                 ___________________________
                                                 SETH J. SMILEY (# 32693)
                                                 BRADLEY ALDRICH (# 32316)
                                                 BENJAMIN THOMAS (#34988)
                                                 805 Arabella St.
                                                 New Orleans, LA 70115
                                                 Office: 504-894-9653
                                                 Fax: 504-605-2054
                                                 admin@smileyfirm.com


                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been electronically filed using the
Court’s CM/ECF system which will send notice to counsel of record this 31st day of March,
2021.

                                             /s/ Seth Smiley
                                          _______________________
                                               Seth Smiley




                                             5
